{¶ 31} I agree with the disposition of this case by the majority.
 {¶ 32} I write separately only as to the second assignment of error to make an additional point in support of our decision. We have concluded in a prior case that the exemption in R.C. 519.211(A) runs only to the utility and not to its agent. *Page 470 
I would submit that even if it did run to an agent of the utility, it would only run to the agent for activities the public utility was designed for.  In this case that may include placement of benches at bus stops, but it would not include private advertising on those benches. *Page 471